Title: Thomas Jefferson to John Adams, 30 May 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               May 30. 1786
            
          

          In my letter of this day I omitted to inform you that according to
            what we had proposed I have had a long consultation with the Count de Vergennes on the
            expediency of a Diplomatic mission to Constantinople. his information is that it will
            cost a great deal of money, as great presents are expected at that court & a
            great many claim them: and his opinion is that we shall not buy a peace one penny the
            cheaper at Algiers. he says that those people do indeed acknowlege a kind of vassalage
            to the Porte & avai1 themselves of it when there is any thing to be claimed; but
            regard it not at all when it subjects them to a duty. that money & fear are the
            two only agents at Algiers. he cited the example of Spain which tho under treaty with
            the Porte is yet obliged to buy a peace at Algiers at a most enormous price. this is the
            sum of his information. the Baron de Tott is gone to Flanders for the summer. I am with
            sincere respect & esteem Dr Sir / Your friend
            & sert
          
            
              Th: Jefferson
            
          
        